HamiltoN, Judge,
delivered tbe following opinion:
Tbe matter of liability of automobile owners comes up in. a variety of cases. It seems that it is almost kaleidoscopic. Each case seems to present some little variation. Tbe case of Velez v. Llavina, 18 P. R. K. 634, wbicb is relied upon all tbe time, was, as I recall it, tbat of a private individual owning an automobile wbicb went out for some reason and on tbe public road injured a man. Tbe owner was not shown to have been present with tbe automobile. It seems to be disputed as to whether, in point of *685fact, be was there. Tbe opinion does not state that be was there. That was an individual. Tbe supreme court said that because it was not shown that it was a business, whether the word “impresa” was used or not, — he was not liable. This court has decided that even though it was not a business matter at all, where the defendant was present and fairly to be considered as directing the movements of the chauffeur and the automobile, the case did not come under § 1804, but under § 1803, and that it was not a question of liability of somebody else, but a question of liability from what he, the owner, could be held to have done himself.
1. The supreme court in the Llavina Case does seem to go to the extent of saying that not only on the facts presented to them was the owner not liable, but that in no case is an owner liable unless it is a common carrier. That seems to be the trend of the decision. And the question comes up in the first place, whether this court would be bound by a decision which goes so far beyond the facts immediately before the court. It may be perfectly good law. I would be the last to want to differ in any way with the supreme court, but it is not a question of preference at all. This court thinks, and thinks there can be no doubt that the decision of any court, this court or the Supreme Court of the United States or any court in the world, is limited to what comes before it, the facts before it, and the fair inferences from those facts. When a court goes beyond that it may be deliberating what is good law, but it is not deciding the case presented. And so this court has felt that the question was open, and that it would not be bound to apply the inference which seems to be drawn from that decision, that the liability is confined to common carriers alone.
*6862. Now that being so, tbe field being clear, wbat is tbe law as to tbe particular state of facts at bar? It would seem on this motion, as developed by the pleadings and tbe facts, that here is a company, a corporation, engaged in tbe business of transporting freight for tbe payment of money between places in Porto Rico. Tbe complaint, I believe, alleges that it is a common carrier. Tbe answer denies that it is a common carrier, and says that it does transport freight for tbe payment of money, and it is shown to have transported freight in this instance, and that tbe truck at tbe time of tbe accident was returning from such a trip. Even if it is not shown that tbe owner was paid for this particular trip, there is nothing to differentiate tbe facts of tbe case from tbe ordinary business which is admitted by tbe answer, and tbe court thinks there is enough in tbe case for that point, if that was all there was in it, to be submitted to the jury, as to whether this was an ordinary business trip or whether it was not.
3. Supposing that to be so, wbat is tbe law ? This is a corporation which cannot be present, if it has any large business at all, by the president and secretary and board of directors. It can only act through its agents. If it carries freight by trucks, it would be very unusual and very improper for tbe president to be running that truck. In tbe ordinary course of business it would be some employee, and that seems to be the case here.
4. Now there is one other thing to be got out of tbe way. There is a provision at tbe end of § 1804 to the effect that where tbe defendant shows that he acted as tbe good father of a family in employing competent employees, then he is.exempt. That does not enter into this motion at all. That may or may not be shown hereafter. Tbe question is tbe bare legal proposition of *687liability. I do not think tbe proposition in its present form has-been before this court. There has always been enough to tend to show that defendant was a common carrier. In this case-there is no evidence at all to go to the jury on that point. It is-a bare proposition as to whether a person or a business concern is responsible for the chauffeur it sends out to carry on that business.
5. The court is in considerable doubt, but thinks it will be-doing justice by letting the case go to the jury, and it may be further presented by one side or the other on a motion for a new trial, and finally it may be taken up to the court of appeals.. But until the local supreme court holds in a case which presents on the facts before it, that a person engaged in business which is not that of a common carrier is not responsible for the employees which it sends out all over the Island, this court is not willing to make that decision. It would probably have to .follow the local supreme court, if it so decided, but those, facts, so far as it is advised, have not yet come before the supreme court, and this court is not willing to establish the precedent. The motion is refused.